Cook, J.,
delivered the opinion of the court.
The declaration in this case avers that the board of supervisors of Harrison county, on July 7, 1913, entered an order, or ordinance, requiring all of the live stock in the county to be vaccinated, and appointed one Hollis Taylor as a suitable person to vaccinate the stock in one of the supervisor’s districts of the county; that said Taylor, in pursuance of said ordinance and over the protest of plaintiff, vaccinated a horse, the property of plaintiff .; and that the horse contracted -lockjaw as a result of said vaccination and died. Therefore plaintiff demanded and obtained a judgment against Harrison county for the value of the horse.
The defendant, Harrison county, demurred to the declaration, on the ground that the board of supervisors was without power to pass the ordinance, and the county was not liable for the ultra vires acts of the board. The ■demurrer was overruled, and, defendant declining to .plead further, a judgment was entered against the county for one hundred and eighty-five dollars, the value of the horse, from which judgment this appeal was prosecuted.
We have been unable to find any statute conferring upon boards of supervisors the power assumed by the board of supervisors in the present case. Appellee, plaintiff below, says in his brief that the board usurped the power, and its order was void, and that the vaccination of the horse was a trespass, and a reckless invasion of plaintiff’s property rights. This indictment of the members of the board seems to be justified, if the averments of! the declaration are true.
*598Granting, as we must, that the declaration states the facts, we are nevertheless of the opinion that plaintiff has not stated a cause of action against the county. The county is in no wise liable for the unauthorized acts of the board of supervisors.
Reversed, and cause dismissed-